DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: wherein a bottom surface of the first conductive structure is vertically higher than a bottom surface of the second conductive structure, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Hsu (US PATENT: 10204826) discloses in Fig 8, see modified figure in office action, a semiconductor device structure, comprising:
a first conductive structure(left/right 16) and a second conductive structure(left/right 16) over a substrate(12);
a first conductive plug(left/right 34) and a second conductive plug(left/right 34) correspondingly disposed over the first conductive structure(left/right 16) and the second conductive structure(left/right 16);
a first spacer(32) disposed on a sidewall surface of the first conductive plug(left/right 34);

a first inter-layer dielectric (ILD) layer(22) disposed over the etch stop layer(18) and next to the first conductive plug(left/right 34), wherein the first ILD layer(22) is separated from the first spacer(32) by an air gap(left/right38) but does not disclose wherein a bottom surface of the first conductive structure is vertically higher than a bottom surface of the second conductive structure.  Therefore, it would not be obvious to make the semiconductor structure as claimed.


Claims 11-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: wherein a bottom surface of the first conductive structure is vertically higher than a bottom surface of the second conductive structure, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Hsu (US PATENT: 10204826) discloses in Fig 8, see modified figure in office action, a semiconductor device structure, comprising:
a first conductive structure(left/right 16) and a second conductive structure(left/right 16) disposed over a substrate(12);
a first conductive plug(left/right 34) and a second conductive plug(left/right 34) correspondingly disposed over the first conductive structure(left/right 16) and the second conductive structure(left/right 16), wherein the first conductive plug(left/right 34) has a first height, the second conductive plug(left/right 34) has a second height,;

an etch stop layer(18) disposed over the conductive structure(left/right 16), wherein the etch stop layer(18) adjoins a sidewall surface of the first spacer(32) and a sidewall surface of the second spacer(20) (since 18 is neighboring 20 this may be interpreted as 
the etch stop layer adjoins a sidewall surface of the second spacer);
a first inter-layer dielectric (ILD) layer(22) disposed over the etch stop layer(18) and next to the first spacer(32) and the second spacer(20), wherein the first 1LD layer is separated from the first spacer(32) by a first air gap(left/right38) and the first ILD layer(22) is separated from the second spacer(20) by a second air gap(left/right38) (left/right 38 unconnects 20 and 22 and may therefore may be considered as the first ILD layer is separated from the second spacer by a second air gap); and
a second lLD layer(42) disposed over the first ILD layer(22), wherein the first air gap(left/right38) and the second air gap(left/right38) are sealed by the second ILD layer(42) but does not disclose wherein a bottom surface of the first conductive structure is vertically higher than a bottom surface of the second conductive structure.  Therefore, it would not be obvious to make the semiconductor structure as claimed.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819